                                   Case 18-19441-EPK                       Doc 511     Filed 01/16/19        Page 1 of 3




            ORDERED in the Southern District of Florida on January 16, 2019.




                                                                                             Erik P. Kimball, Judge
                                                                                             United States Bankruptcy Court
_____________________________________________________________________________
                                                        UNITED STATES BANKRUPTCY COURT
                                                         SOUTHERN DISTRICT OF FLORIDA
                                                           WEST PALM BEACH DIVISION

        In re:                                                                          CASE NO. 18-19441-EPK
                                                                                        CHAPTER 11
        160 ROYAL PALM, LLC,

              Debtor.
        _________________________/                                      

                         AMENDMENT TO ORDER REGARDING EVIDENTIARY HEARING

                      This order amends the Court’s prior order [ECF No. 480]1 allocating time for an evidentiary

        hearing. So far, the Court has heard two days of evidentiary presentation on the following matters:

                                     (1) Debtor’s Motion to Limit Credit Bids with Respect to Sale of Substantially All of Its Assets
                                         (ECF No. 103);

                                     (2) Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of Credit
                                        Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) (ECF No. 133); and

                                     (3) Secured Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic
                                         Stay; or (II) Dismiss Chapter 11 Proceeding (ECF No. 69).



                                                                    
        1 That order, ECF No. 480, itself amends that certain Order Granting Motion to Continue Evidentiary Hearing, Auction and Related
        Deadlines, and Sale Hearing [ECF No. 389]. Unless specifically modified herein or in the Court’s order at ECF No. 480, all
        other deadlines and provisions of ECF No. 389 and the Bid Procedures Order (ECF No. 273) referenced therein shall remain
        in full force and effect.

                                                                              Page 1 of 3 
         
               Case 18-19441-EPK          Doc 511       Filed 01/16/19     Page 2 of 3



Having considered the actual time used by the parties during the two days of evidentiary presentation

on January 8 and 11, 2019, the Court has determined to re-allocate amongst the parties the overall

time for evidentiary presentation.

        It is ORDERED as follows:

        There remain 14 hours of scheduled court time for evidentiary presentation on January 18 and

28, 2019. Subtracting 2 hours for procedural concerns and breaks, the Court will allocate a total of 12

hours for the remaining evidentiary presentation.

        Previously, the Debtor and EB-5 Investors used 6 hours of their presentation time, and KK-

PB used 4.5 hours of its presentation time, which means that the parties have used an aggregate of

10.5 hours to date. Adding the 10.5 hours already used to the 12 hours remaining, the total time for

evidentiary presentation will be 22.5 hours.

        The Debtor and EB-5 Investors, coordinating their presentation, will be accorded 60% of the

evidentiary hearing time and KK-PB will be accorded 40% of the evidentiary hearing time. Thus, the

Debtor and EB-5 Investors will have 13.5 hours of total presentation time, and KK-PB will have 9

hours of total presentation time.

        The Court will maintain the overall time of the parties and advise the parties regularly of time

used. Time will be allocated to the party questioning a witness, whether on direct examination or

cross-examination. Evidentiary objections requiring more than a brief response may be allocated to

the party making the objection. A party may reserve time simply by failing to use the allotted time in

full. Once a party has reached its/their allotted maximum time, no further presentation will be

permitted, including rebuttal presentation.

        The parties are encouraged to carefully consider the order and extent of evidentiary

presentation to ensure that they are able to offer all of the evidence they wish to present and are able




                                               Page 2 of 3 
 
                  Case 18-19441-EPK                Doc 511         Filed 01/16/19          Page 3 of 3



to complete examination of all witnesses. The Court will advise the parties as needed of other time

allocation concerns during the course of the evidentiary hearing.

                                                           ### 

Copies furnished to:

Philip J. Landau, Esq.

Philip J. Landau, Esq. is directed to serve a copy of this order on all appropriate parties and file a certificate of service.




                                                         Page 3 of 3 
 
